Citation Nr: 0721932	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for shell 
fragment/bullet wound to the right hip area, involving injury 
to anterior thigh Muscle Group (MG XIV), with a superior 
lateral acetabulum spur and a history of bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was not diagnosed as having hypertension 
during service or within one year of discharge from service.

3.  The veteran is not diagnosed as having hypertension as a 
proximate result of a service-connected disability, including 
diabetes mellitus.

4.  The veteran maintains 0 to 60 degrees of flexion in his 
right hip; this does not change with repetitions, nor is 
there an increase in pain with repetitions.

5.  The veteran is diagnosed as having traumatic arthritis of 
the right hip based on x-ray evidence.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, presumed to 
have been incurred in service, nor is such a disability the 
proximate result of a service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

2.  Criteria for a rating in excess of 10 percent for shell 
fragment/bullet wound to the right hip area, involving injury 
to anterior thigh Muscle Group, with a superior lateral 
acetabulum spur and a history of bursitis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.73, Diagnostic Code 5314 (2006).

3.  Criteria for a 10 percent rating for traumatic arthritis 
of the right hip have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in February 2003, March 2004, August 2004,  
December 2004 and March 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims of entitlement to service connection and for an 
increased rating, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as he was 
given specific notice with respect to the elements of a 
service-connection claim and of increased ratings claims and, 
thus, cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefits.  As such, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the VCAA notices, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A review of 
the record reveals that the VCAA notice regarding the 
hypertension claim came after the initial adjudication.  As 
such, the notice is on its face untimely.  The Board 
specifically finds, however, that the procedural defect has 
been cured without prejudice to the veteran because he had an 
opportunity to participate effectively in the processing of 
the claim in that he had the opportunity to submit additional 
argument and evidence to the Board.  Also, the claim was 
readjudicated following content-complying notice, as 
evidenced by the RO's Statement of the Case in August 2005, 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).

As for the timing of the notice regarding the veteran's 
increased rating claim, two letters were issued, one in 
December 2004, and one in March 2005.  The December 2004 
notice was issued before AOJ decision on appeal.  As such, 
initial notice was timely in keeping with Pelegrini.  
Additionally, the claim was readjudicated in a Supplemental 
Statement of the Case in August 2005, making all notices pre-
decisional as per Mayfield.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity and etiology of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The Board notes that 
the veteran has not elected to have a hearing in this matter.  
In April 2005 and September 2004, the veteran advised VA that 
he had no further evidence to submit in support of his 
claims.  In December 2006, the veteran submitted a signed 
waiver of RO consideration of additional evidence and records 
he submitted to the Board.  Thus, it appears that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the veteran's 
claims file.  As such, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  The Board now turns to the merits 
of the veteran's claims.  

Service Connection

The veteran contends that he developed hypertension as 
secondary to his service-connected diabetes mellitus.  He 
acknowledges that he did not have hypertension while in 
service nor within one year of discharge from service.  The 
veteran asserts that he first found out he had hypertension 
when diagnosed as having the disability in 2002.  

In support of this claim, the veteran submitted treatise 
evidence in the form of an online article from Reuters, dated 
November 2006.  This article entitled "Agent Orange Exposure 
Tied to Ills in Vietnam Vets," notes a correlation between 
Vietnam veterans' exposure to Agent Orange and the resulting 
medical problems associated with that exposure.  Among those 
medical problems, the article indicates that hypertension may 
be caused by such exposure.  Reuters cited the results of 
this report that were originally reported in the America 
Journal of Industrial Medicine.  Specifically, the article 
discussed the findings of survey work done on Vietnam 
veterans and non-Vietnam veterans.  The veteran was not a 
participant in the surveys performed.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence meets the criteria for direct service connection.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended to be liberally applied when 
the evidence would not otherwise meet the criteria for 
service connection.  See 38 C.F.R. § 3.303(d).

Hypertension is deemed to be a chronic disease under 38 
C.F.R. § 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307. Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service 
in August 1970, the evidence must show that hypertension 
manifest to a degree of ten percent by August 1971 in order 
for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration in the 
first instance because it is simply the codification of the 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).

Consistent with the veteran's assertions, service medical 
records are negative for any complaints, findings, or 
diagnosis of hypertension.  Recorded blood pressure 
immediately prior to the veteran's separation from the 
military, in June 1970, was 124/70.  Three months following 
his separation, in November 1970, the veteran's blood 
pressure was recorded as 110/80.  Moreover, the veteran was 
not diagnosed as having hypertension until December 2002; 
many years after his discharge from service.  Consequently, 
service connection for hypertension must be denied on both a 
direct and on a presumptive basis as the disability was not 
shown during service or within one year of discharge from 
service.  

The crux of the veteran's claim is that hypertension is 
secondary to his service-connected diabetes mellitus.  He was 
diagnosed as having hypertension in December 2002 and has 
since been treated with blood pressure medication and blood 
pressure tests nearly once per month.  From the date of his 
diagnosis to the present, VA physicians have monitored and 
treated his hypertension.  

The veteran underwent VA examination in September 2003.  
Following a complete review of the treatment records and 
examination of the veteran, the diagnostic impression was 
that of hypertension with underlying diabetes mellitus 
without evidence of microalbuminemia or proteinuria.  He was 
requested to undergo further testing.  In August 2004, the VA 
examiner who performed the September 2003 examiner again 
reviewed the veteran's medical records.  At that time, she 
opined that the veteran's hypertension was not likely caused 
by his service-connected diabetes mellitus.  Additionally, 
the examiner stated that, due to the absence of diabetic 
nephropathy, it was not at least as likely as not that the 
veteran's hypertension was aggravated by diabetes. 

Upon careful review of the evidence as outlined above, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's current hypertension to a 
service-connected disability.  The Board finds the VA 
examiner's opinion to be compelling and credible.  The Board 
appreciates the veteran's submission of treatise evidence in 
the form of the Reuter's article, but finds that the report 
does not outweigh the VA examiner's opinion because the 
opinion was based upon a very thorough and specific review of 
this veteran as opposed to a survey of veterans with only 
service in Vietnam being in common with this veteran.

The veteran is competent, as a layman, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  He is not, however, competent to offer 
a medical opinion as to the cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom; Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's statements, 
therefore, are not competent medical evidence of a nexus (a 
causal link) between hypertension and active service and/or 
diabetes mellitus.  Consequently, service connection for 
hypertension must also be denied on a secondary basis as it 
is not shown to be proximately caused by a service-connected 
disability.  

Increased Rating

The veteran asserts that a higher rating should be assigned 
for a right hip disability based upon limitation of motion in 
the hip.  In his VA Form 9 submitted in October 2005, he 
specifically requested that a 20 percent rating be assigned 
for a through-and-through gunshot wound of the right hip.  
The veteran suggested that he would discontinue his workout 
regimen and allow his condition to worsen in order to receive 
a higher rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is assigned a number of ratings for the various 
aspects of disability associated with his service-connected 
gunshot wound of the right hip.  Specifically, a 10 percent 
rating is assigned for shrapnel wounds of the right leg under 
38 C.F.R. § 4.73, Diagnostic Code 5312, based on a finding of 
moderate impairment of Muscle Group XII; a 10 percent rating 
is assigned under Diagnostic Code 5314 for shrapnel wounds of 
the right thigh with bursitis in the right hip based on a 
finding of moderate impairment of Muscle Group XIV; and, a 10 
percent rating is assigned for neuropathy of the right hip 
under 38 C.F.R. § 4.124a, Diagnostic Code 8626 based on a 
finding of mild incomplete paralysis of the quadriceps 
extensor muscles.  There is no specific rating assigned for 
painful and limited motion of the right hip.

This claim involves the assignment of a rating under 
Diagnostic Code 5314; however, it is important to discuss the 
right hip disability in its entirety as the evaluation of the 
same disability under various diagnoses is to be avoided.  
That is to say that the evaluation of the same manifestation 
under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  
Accordingly, the Board will review all methods of assigning a 
higher rating for the veteran's right hip disability.

A through-and-through gunshot wound with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  See 38 C.F.R. § 4.56(b).  A moderate 
disability of muscles is rated if there is a through-and-
through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  To determine the extent 
of injury, the Board looks to the service medical records or 
other evidence of in-service treatment for the wound.  In 
addition, a record of consistent complaints, such as a loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, uncertainty of movement, 
and if those symptoms affect the particular functions 
controlled by the injured muscles, then a moderate muscle 
injury is present.  Other indicators include, entrance and, 
if present, exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  See 38 C.F.R. § 4.56(2).

A rating for a moderately severe disability of muscles 
resulting from a gunshot wound is assigned when there is a 
through-and-through or deep-penetrating wound by a small, 
high velocity missile or a large, low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A record of consistent 
complaints of symptoms of muscle disability such as a loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, uncertainty of movement, and if 
present, evidence of inability to keep up with work 
requirements.  Objective findings indicating moderately 
severe disability of muscles include, entrance and, if 
present, exit scars indicating track of missile through one 
or more muscle groups.  Other indicators include, palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56(3). 

Diagnostic Code 5312 allows for the assignment of ratings for 
injury to the anterior muscles of the leg classified as 
Muscle Group XII.  Specifically, the tibialis anterior, the 
extensor digitorum longus, the extensor hallucis longus and 
the peroneus tertius.  The functions of Muscle Group XII are 
associated with dorsiflexion, extension of the toes and 
stabilization of the arch.  

Diagnostic Code 5314 allows for the assignment of ratings for 
injury to muscles of the pelvic girdle and thigh classified 
as Muscle Group XIV.  Specifically, the sartorius, the rectus 
femoris, the vastus exturnus, the vastus intermedius, the 
vastus internus, and the tensor vaginae femoris.  The 
functions of this muscle group are extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial (Maissat's) band, 
actions with Muscle Group XVII in the postural support of the 
body, and actions with the hamstring muscles in 
synchronization of the hip and the knee.  

Diagnostic Code 8626 allows for the assignment of ratings for 
injury to the anterior crural nerve (femoral).  A  10 percent 
rating is assigned upon a showing of mild incomplete 
paralysis; a 10 percent evaluation is assigned for moderate 
incomplete paralysis; a 30 percent rating is assigned when 
there is severe incomplete paralysis; and, a 40 percent 
rating is assigned when there is evidence of complete 
paralysis of the quadriceps extensor muscles. 

38 C.F.R. § 4.71a, Diagnostic Code 5252, allows for the 
assignment of ratings based upon limited motion in the 
flexion of the thigh.  In order for a compensable rating to 
be assigned, there must be limitation of flexion in the hip 
joint to 45 degrees.  Diagnostic Code 5251 allows for the 
assignment of a compensable rating if extension is limited to 
5 degrees.  If there is limitation in the rotation or 
adduction of the hip, compensable ratings may be assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Specifically, 
there must be evidence of an inability to cross the legs or 
an inability to point the toe out more than 15 degrees in the 
affected leg.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is directed to be evaluated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the veteran's reports of pain 
have been considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes.

The evidence reveals that the veteran is treated periodically 
for right hip and leg pain.  The veteran maintains employment 
and a regular work-out regimen; however, he complains of 
having to get up and walk around periodically in order to 
avoid stiffness and asserts that this makes him less 
productive.  The veteran has described having right hip pain 
at the level of a seven on a scale of one to ten with ten 
representing the highest level of pain.  

In November 2004, the veteran sought VA treatment for right 
hip pain and indicated that he was achy all over.  The 
physician indicated that the veteran did not attend physical 
therapy as ordered.  The veteran was found to have traumatic 
arthritis in the right hip based on x-ray evidence.  He was 
noted to have a decreased range of motion and mild right hip 
neuropathy.  There were no findings of loss of strength or 
loss of muscle substance.

The veteran underwent VA examination in December 2004 and 
advised that he exercised on a treadmill or elliptical 
machine for three miles each day.  He related that he 
experienced pain in the hip area during the exercise and for 
approximately one hour post-workout.  The veteran described 
this pain as intense, but he denied any change in his hip 
range of motion and ability to workout.  He advised that the 
pain impacted his workout endurance and that he had given up 
refereeing soccer because he could no longer run.  The 
veteran related having pain when walking on uneven surfaces.  
Upon examination, the veteran had a smooth and coordinated 
gait.  There was no atrophy in the right thigh and he had 
straight-leg hip flexion from 0 to 75 degrees on the left and 
from 0 to 60 degrees on the right; the veteran's 
hyperextension was from 0 to 25 degrees on the left and from 
0 to 30 degrees on the right.  His right hip flexion with the 
knee bent was from 0 to 115 degrees; abduction was from 0 to 
40 degrees bilaterally and his adduction was 0 to 20 degrees 
bilaterally.  The veteran had an internal rotation of 0 to 40 
degrees on the left and 0 to 25 degrees on the right; his 
external rotation was from 0 to 60 degrees on the left and 0 
to 50 degrees on the right.  The examiner found that the 
veteran's range of hip motion did not change with repetitions 
and the veteran denied any increase in pain with motion.  The 
examiner noted that the veteran had chronic pain in the right 
hip area and determined that the veteran had traumatic 
arthritis of the right hip with decreased range of motion and 
neuropathy.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a compensable loss of motion in his 
right hip.  Specifically, he maintains motion in the right 
thigh from 0 to 60 degrees without an increase in pain with 
the motion and there is no suggestion in the medical evidence 
or otherwise that he is unable to cross his legs or turn his 
toe out more than 15 degrees.  The veteran's complaints of 
daily pain, weakness and easy fatigability have been 
considered, but the Board finds that criteria for a 
compensable rating based on limitation of motion are not met 
with these complaints as he clearly maintains motion outside 
of the parameters set forth in the schedule of ratings.  

Although the veteran is assigned ratings for the muscle 
damage to his right hip and right leg through assignment of 
separate 10 percent ratings under Diagnostic Codes 5312 and 
5314 and he is assigned a 10 percent rating based on the 
weakness found in the right hip under Diagnostic Code 8626, 
the Board finds that it will not be pyramiding to assign a 
separate 10 percent rating for arthritis of the right hip 
shown on x-rays because this rating is on the separate 
manifestation of disability of painful and limited hip 
motion.  Consequently, a separate 10 percent rating is 
assigned under Diagnostic Code 5010 for traumatic arthritis 
of the right hip.  

A rating higher than 10 percent is not available under 
Diagnostic Codes 5010 or 5003 as there is no evidence of a 
compensable level of limited motion and there is only one 
joint here in question.  Additionally, a rating higher than 
10 percent under Diagnostic Code 5314 must be denied as there 
is no evidence to support a finding of moderately severe 
disability of Muscle Group XIV.  Specifically, there is no 
evidence of muscle disability such as a loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, uncertainty of movement or 
evidence of an inability to keep up with work requirements.  
Accordingly, the appeal is granted only to the extent that a 
separate 10 percent rating is assigned for traumatic 
arthritis.


ORDER

Service connection for hypertension is denied.

A rating higher than 10 percent for shell fragment/bullet 
wound of the right thigh involving Muscle Group XIV with a 
history of bursitis is denied.

A separate 10 percent rating for traumatic arthritis of the 
right hip is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


